DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/05/2019 has been considered by the examiner.

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a method of 3D ink jet printing, classified in B29C64/112.
II. Claims 6 and 7, drawn to an ink jet printer for 3D printing, classified in B29C64/20.
Inventions l and ll are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed can be practiced by another and .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
the invention require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Paul C. Lewis (Reg. 43,368) on 06/04/2021 a provisional election was made to prosecute the invention of Group l, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mathea (US 2021/0299944) in view of Hull (US 4,575,330). 

With respect to claims 1 and 2, Mathea teaches a method of 3D ink jet printing (“the inkjet printing method (FIG. 15)”, Pa [0080]), the method comprising 
a step of jetting out droplets of a curable liquid onto a substrate in positions that fit into a predetermined raster (“the second dispensing device 15 has a second inkjet printing head having a plurality of jets arranged in a row, which are set up for dispensing material portions of the second material 5 onto the base surface 3 or onto a solidified material layer of the first and/or second material 4, 5 situated on this surface.”, Pa [0080]), and 
a step of radiation-controlled curing of the liquid, wherein the radiation is applied at spots that also fit into a predetermined raster (“the shaped-object layer 16 obtained in this manner is solidified using a second solidification device 21… a second UV radiation source, by means of which ultraviolet radiation can be dispensed onto the shaped-object layer 15, so as to solidify the second material by means of cross-linking the polymers contained in it.”, Pa [0071]).
Mathea further teaches that in the inkjet printing method (InkJet method), higher viscosities generally cannot be dispensed through jets (Pa [0006]), thus since the second material 5 has a greater viscosity than the first material 4, the jets of the second inkjet printing head have a greater cross-section than those of the first inkjet printing head (Pa [0080]) so that great mechanical stability and strength of the shaped object can be achieved (Pa [0023]), but does not specifically teach that the raster that is employed in the curing step has a higher resolution than the raster employed in the jetting step.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Mathea with the teachings of Hull and substitute Hull’s light source for Mathea’s second UV radiation source or adjust the spot size of the Mathea’s second UV radiation source so that the light source produces the small spot of UV light with maximum resolution in order to allow the desired object detail to be formed. Since Mathea teaches that the jets of the second inkjet printing head have a great cross-section because of high viscosity of the second material while Hull teach producing the small spot of UV light with maximum resolution, one would have found it obvious to perform the step of radiation-controlled curing in a raster having a higher resolution that the raster employed in the jetting step in order to achieve great mechanical stability and strength of the shaped object by using high viscous material and allow the desired object detail to be formed by radiation in a maximum resolution.

With respect to claim 4, Mathea as applied to claim 1 above is silent to a step of removing liquid that has been jetted out but has not been cured.
However, Mathea further shows that because of great cross-section of the jets of the second inkjet printing head, excessive material would be dispensed (Figs. 17 and 

With respect to claim 5, Hull as applied in the combination regarding claim 1 above further teaches that the step of radiation-controlled curing comprises directing a beam of radiation onto a spot on the liquid that has been jetted out, and controlling a deflector for deflecting the beam so as to selectively cure a plurality of micro pixels that contain liquid from a common droplet (“A programmable source of ultraviolet light 26 or the like produces a spot of ultraviolet light 27 in the plane of surface 23. The spot 27 is movable across the surface 23 by the motion of mirrors or other optical or mechanical elements (not shown) that are a part of light source 26. The position of the spot 27 on surface 23 is controlled by a computer or other programming device 28.”, Co 6 li 30-36).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mathea (US 2021/0299944) in view of Hull (US 4,575,330) as applied to claim 1 above, and further in view of Moran (US 2020/0001531). 

With respect to claim 3, Mathea as applied to claim 1 above is silent to the step of radiation-controlled curing comprises exposing the liquid with radiation that inhibits the curing of the liquid.
In the same field of endeavor, a three dimensional (3D) printing, Moran teaches that the method comprises generating a first optical beam at a first wavelength corresponding first light pattern, the first optical beam causing polymerization of a photopolymerizable resist, generating a second optical beam at a second wavelength different from the first wavelength corresponding second light pattern, and where the second optical beam is operative to inhibit polymerization of the photopolymerizable resist such that the first light pattern forms a first image on the photopolymerizable resist to cause polymerization of a first portion of the photopolymerizable resist, while the second light pattern forms a second image on the photopolymerizable resist and inhibits polymerization of a second portion of the photopolymerizable resist (Pa [0016]). Moran further teaches that interleaved first and second images on the photopolymer resist are created, respectively (Pa [0015] and [0037]) in order to produce features (especially a small feature size) far sharper than what is currently achievable with previous DLP-SLA systems (Pa [0034])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Moran, provide the second light source to inhibit polymerization of the liquid and perform generating a second optical beam corresponding second light pattern which is interleaved with the first pattern in order to sharply produce features, especially a small feature size.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/YUNJU KIM/Examiner, Art Unit 1742